—In an action to recover damages for personal injuries, etc., the defendant Alpine Waste Company appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated September 9, 1998, which, upon reargument, denied its motion for summary judgment dismissing the complaint insofar as asserted against it, which motion had been granted by order of the same court, dated November 19, 1997, and reinstated the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion by reinstating the complaint (see, Canzoneri v Wigand Corp., 168 AD2d 593). Further, factual questions exist regarding whether or not the defendant Alpine Waste Company owned the metal container in issue or created the dangerous condition that injured the plaintiff Luis Medina (see, Ugarizza v Schmieder, 46 NY2d 471; Maguire v Southland Corp., 245 AD2d 347). O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.